249 F.2d 655
SELECT THEATRES CORPORATION, Plaintiff-Appellant,v.James W. JOHNSON, Collector of Internal Revenue, Defendant-Appellee.
No. 19.
Docket 24447.
United States Court of Appeals Second Circuit.
Argued November 12, 1957.
Decided December 3, 1957.

Appeal from the United States District Court for the Southern District of New York; Alexander Bicks, Judge.


1
Plaintiff, Select Theatres Corporation, appeals from a judgment in favor of defendant, James W. Johnson, Collector of Internal Revenue, in an action for the recovery of federal income and excess profits taxes paid by plaintiff.


2
Victor R. Wolder, New York City, for plaintiff-appellant.


3
Morton S. Robson, Asst. U. S. Atty., S.D.N.Y., New York City (Paul W. Williams, U. S. Atty., New York City, on the brief), for defendant-appellee.


4
Before CLARK, Chief Judge, MOORE, Circuit Judge, and LEIBELL, District Judge.


5
PER CURIAM.


6
Judgment affirmed on the opinion of District Judge Bicks, D.C.S.D.N.Y., 145 F. Supp. 583.